DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I with traverse in the reply filed on 11/04/2020 is acknowledged. Applicant advances three positions for withdrawing the restriction.  Respectfully, these are not persuasive. Each of Applicant's arguments are addressed directly below: 
First, Applicant argues: 
As an initial matter, Applicant respectfully traverses the Examiner's position that that claims do not make a contribution over the prior art in view of EP 230368A2, EP 601194A1, US 4,436,013, and JP 2002/144382A and expressly reserves the right to traverse should the Examiner make a rejection based on any of these references.
(second full paragraph on page 3 of Applicant’s remarks filed on 11/04/2020). The previous restriction established that Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of first and second drives with different directions, this technical feature is not a special technical feature as it does not make a contribution over the prior art. Respectfully Applicant’s generally statement of “that claims do not make a contribution over the prior art in view of EP 230368A2, EP 601194A1, US 4,436,013, and JP 2002/144382A” fails to rebut the prima facie showing that the claimed invention lacks unity of invention because the statement fails to distinctly and specifically point out any errors in the restriction requirement. Therefore, the above arguments are not persuasive. 
Second, Applicant argues “Moreover, it is believed that any search for the invention embodied in Group I would necessarily include a search for the invention embodied in Group II. Addressing the Applicant’s position directly, searching for the invention embodied in Group I’s apparatus would not necessarily include a search for the invention embodied in Group II’s process because apparatus claims and the process claims require different considerations. For example, examination of process claims requires more extensive consideration of the material worked upon.  This is differentiated from apparatus claims where the focus is on the claimed structural features. Unlike process claims, the structural features of the apparatus merely need to capable of operating the claimed processes and “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” (MPEP 2115). This is consistent with inventions I and II being appropriately classified in B29C48/0022 and A21C11/10, respectively. This shows that each MPEP 808.02.
Third, Applicant argues: 
In addition, it is believed that the objectives of streamlined examination and compact prosecution would be promoted if a search were conducted simultaneously for both groups. Also, the necessity of filing multiple patent applications in this case does not serve to promote the public interest because of the extra expense that is involved, in filing fees and examination costs, as well as the burden upon the public, due to the necessity of searching through a multiplicity of patent files in order to find the complete range of the subject matter claimed in several different patents that could otherwise be found in one issued patent only. 
(bottom of page 3 and extending on to page 4 of Applicant’s remarks filed on 11/04/2020). The Examiner appreciates the Applicant’s concerns. If independent claim 1 becomes allowable and the method claims requires all of the limitations of independent claim 1, then the Examiner will consider rejoining the process of using claim 1’s cutter. (see MPEP § 821.04(b)). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 15–20 are withdrawn. 
Claims 1–14 are examined below.

Information Disclosure Statement
	After closely examining the Information Disclosure Statements submitted by the Applicant to date, the Examiner wishes to make of record the following US Patents, Publications, or other English equivalents corresponding to the foreign references identified in the Information Disclosure Statements filed on 08/17/2018 and 06/24/2020:
EP 0230368 = US 4,734,024;
EP 0601194 = Is in English;
JP 2002144382= No Us or English Equivalents;
EA 004017 = US 20030101876; and
RU 283269 = US 20050160889.

US 4,734,024;
US 20030101876; and
US 20050160889. 

Claim Objections
Claim 4, 7 and 10–13 are objected to because of the following informalities:  
As to claims 4 and 12–13, these claims use "/" instead of "or." For example, claim 4 recites "said wire (41) or blade (42)" and "the wire (41) /  blade (42)." While the use of the "/" does not render claims identified immediately below indefinite, the Examiner respectfully submits that the claims would be more consistent if "/" was replaced with --or--. To that end, greater consistency may be easily obtained by deleing [[/]] and inserting --or--in the following locations:
claim 4's recitation of " the wire (41) /  blade (42)" in line 5;
claim 12's recitation of "discs/levers" in line 3;
claim 12's recitation of "discs/levers" in line 5; and 
claim 13's recitation of  "the wire (41) / blade (42)" in lines 6–7.
	Claim 7 recites "or vice versa" in line 6. One of ordinary skill in the art when reading claim 7 in view of the Applicant's specification understands that the phrase "vice versa" encompasses an additional configuration where the frame is mounted on the carriage by the second linear rail or guide oriented in said second direction and said carriage is mounted on a base by means of a first linear rail or guide oriented in said first direction. However, since multiple main items are recited, e.g., frame, carriage, base, first/second rails and/or guides, and first/second directions, the Examiner recommends removing "or vice versa" from the claim or 
Claims 10 –12 recite variations of "second turnable discs or levers." The use of the term "second" was necessary when the claims were originally filed to distinguish the rods discs/levers from "first" structures recited in claim 9. However, claim 10 is amended to be dependent on claim 8 where no first structures exists. While the use of "second" is not indefinite because one of ordinary skill in the art would understand that the Applicant did not intend claims 10–12 to also require a "first" discs/levers, using "second" with respect to the discs or levers is no longer necessary. 
The Examiner recommends deleting "second" from the phrases identified above. Initially, when amending claim 10, please also consider the impact on claims 11–12. For example, if claim 10 was amended to delete "second," claim 11's recitation of "second" would lack antecedent basis.
Claim 12 recites "said second discs/levers" and "the second discs/levers" in lines 3–5. The Examiner notes that claims 10 and 11 recite "second turnable discs or levers." While one of ordinary skill in the art would understand that the recitation of "second discs/levers" has antecedent basis in claim 11's "second turnable discs or levers" the Examiner recommends using consistent language when referencing the same subject matter. 
The Examiner submits that this may be easily obtained by replacing claim 12's two instances of "discs/levers" with "turnable discs or levers" and the Examiner will assume such an amendment is present for the purposes of searching and throughout the remainder of this action. 
Claim 13 recites " a control (9) being connected to said first drive (51, 52) and said second drive (61, '62, 62') and being designed to calculate drive signals for the same based on a . 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Please see the discussion below for greater clarity:
Claim 7 recites "by means of a first linear rail or guide " and "by means of a second linear rail or guide." In this instance, one of ordinary skill in the art would understand the subsequent recitation of ""linear rail or guide" is sufficient structure to rebut the presumption despite the use of "means."  
Claim 8 recites "by means of a first rod" and "by means of a second rod." In this instance, one of ordinary skill in the art would understand the subsequent recitation of "rod" is sufficient structure to rebut the presumption despite the use of "means."
Claim 10 recites "by means of two parallel second rods." In this instance, one of ordinary skill in the art would understand the subsequent recitation of " two parallel second rods" is sufficient structure to rebut the presumption despite the use of "means."
Claim 12 recites "by means of a third rod." In this instance, one of ordinary skill in the art would understand the subsequent recitation of "rod" is sufficient structure to rebut the presumption despite the use of "means."
Additionally, claim 13 recites "a control…being connected… and being designed to calculate drive signals…" While the recitation of "a control" could be considered a concept place holder in some arts, one of ordinary skill in the art would understand that the Applicant's recitation of "a control" encompasses a computer/microprocessor (see page 8 of the Specification filed on 08/17/2018 stating " Beneficially, the control 9 calculates drive signals for the drives 51 and 61 based on a moving path 10 given by the operator. For example, the moving path 10 may be shown on a (touch) screen, where the operator can change it by simple drag-and-drop operations."). 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5–6, 10-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites "and/or the third drive (21) is a third linear motor." The recitation of "the third drive" lacks antecedent basis. While claim 4 introduces "a third drive," claim 5 was amended to depend on claim 1. The Examiner recommends making claim 5 dependent on claim 4.
	Since the limitation at issue above is introduced with the phrase "and/or," for the purposes of searching and throughout the remainder this action, the Examiner will assume that any reference which arrives at either the first drive is a first linear motor or wherein the second drive is a second linear motor will arrive at the limitations of claim 5 independent of whether such a reference possesses a third drive.
Claim 6 recites "and/or the third drive (21) is a third rotational motor." The recitation of "the third drive" lacks antecedent basis. While claim 4 introduces "a third drive," claim 6 was amended to depend on claim 1. The Examiner recommends making claim 6 depended on claim 4.
Since the limitation at issue above is introduced with the phrase "and/or," for the purposes of searching and throughout the remainder this action, the Examiner will assume that any reference which arrives at wherein the first drive is a first rotational motor or wherein the second drive is a second rotational motor will arrive at the limitations of claim 6 independent of whether such a reference possesses a third drive.
Claim 10 recites "wherein said frame [] is connected to said second drive [] by means of two parallel second rods[], wherein first ends of the second rods are … wherein second ends of the second rods[]…" However, claim 8 already requires that the frame is connected to the second drive "by means of a second rod." One of ordinary skill in the art is unable to ascertain how many rods claim 10 requires. Does the Applicant intend to expand claim 8's "means of a second rod" to require only "two parallel second rods" or does the Applicant intend to introduce an additional set of parallel rods and arrive at three rods? If the former, the please consider amending claim 8 to require "by means of at least one second rod" and then reference the same in claim 10 as "wherein the means of at one second rod comprises two parallel second rods." Additionally, claim 10's subsequent recitations "the second rods" are ambiguous because one of 
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of two parallel second rods will arrive at the indefinite limitations identified above.
Claims 11 – 12 are rejected for the same reasons via their dependency on claim 10.
Claim 14 recites "wherein a single wire [] or a single blade [] is mounted on said frame [.]" However, claim 1 already introduces "a wire (41) or a blade (42) mounted on said frame (3)." One of ordinary skill in the art is unable how many wires or blades claim 14 requires. For example, does the recitation of "a single wire [] or a single blade []" intend to narrow the scope of claim 1 to only require one of each or does the Applicant intended to introduce an additional "single wire" or "single blade?" If the former, the Examiner recommends establishing antecedent basis by reciting the article "the" instead of "a" and using the transposal phrase "consisting of" to limit the scope of the claim. If the latter, please use "a second" or "another" or "an additional." 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the at least one blade or wire will also arrive at the limitations of 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–3, 6–8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TASHIRO US Patent No. 4,734,024.
As to claim 1, TASHIRO discloses a cutting device (Figure 13's 23) for a dough extrusion machine (Figure 14's 51), comprising 
a moveable frame (Figure 3's 25; 5:50–65), 
a blade (Figure 13's 1, 4: 60–68) mounted on said frame (Figure 13 and 4:12–20), and 
a first drive (39) coupled to said frame (via 37, 35, 32, 31, 29, and 27) causing a movement of the frame in a first direction (horizontally, 6:1–6), and 
a second drive (43) coupled to said frame (via, 44, 45, 47, and 49) , which causes a movement of the frame in a second direction (vertical; 6: 7–16) transverse to the first direction (horizontal is transvers to vertical) and which can be actuated independently of said first drive (see independent arrangement of the drives 39 and 43). 
	As to claim 2, TASHIRO discloses the cutting device according to claim 1, and further discloses the first direction and the second direction are essentially perpendicular to each other (the horizontal movement supplied from first drive 39 is perpendicular to the vertical movement supplied from second drive 43). 
	As to claim 3, TASHIRO discloses the cutting device according to claim 2, and further discloses wherein the first drive (39) causes an essentially horizontal movement of the frame (6:1–6) and the second drive (43) causes an essentially vertical movement of the frame (6:7–16).
As to claim 6, TASHIRO discloses the cutting device according to claim 1, wherein the first drive is a first rotational motor (5:65–6:6). 
As to claim 7, TASHIRO discloses the cutting device according to claim 1, wherein said frame (Figures 13 and 14's 25) is mounted on a carriage (Figures 13 and 14's 40) by means of a 
As to claim 8, TASHIRO discloses the cutting device according to claim 1,wherein said frame (25) is connected to said first drive (39) by means of a first rod (27; 5:50–63) and to said second drive (43) by means of a second rod (Figure 14's 47; 6:7–17). 
As to claim 14, TASHIRO discloses the cutting device according to claim 1, and further discloses at least one blade (1) is mounted on said frame (25). (see claim interpretation under 35 USC 112(b) above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over TASHIRO US Patent No. 4,734,024 in view of FRIES US Patent No. 3152560. 
As to claim 5, TASHIRO discloses the cutting device according to claim 1.
TASHIRO discloses that the blade is actuated by a first drive that is a first rotational motor (5:65–6:6) and a second drive is a second rotation motor (6:7–18). 
TASHIRO fails to disclose wherein the first drive is a first linear motor and/or the second drive is a second linear motor. 
FRIES teaches a cutter (22) which is actuated by a linear motor (24; 4:53–65. This pneumatic motor is a linear motor consistent with page 4 lines 28–30 of Applicant's original specification "Linear motors may be embodied as hydraulic cylinders, pneumatic cylinders or (electric) spindle motors for example"). 
FRIES establishes that using linear motors to actuate cutters was known in the art at the time of filing. 
One of ordinary skill in the art would understand that both TASHIRO's and FRIES' motors are functional equivalent motors which may be used to actuate cutter. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to simply substitute the linear motor of FRIES in place of the TASHIRO's rotational motor and rotational gears for the predictable result of linearly actuating TASHIRO's blade (as taught by FRIES at 4:52–65) (See MPEP 2143(I)(B) and (MPEP 2141) "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results"). 
The obvious arrangement above would arrive at wherein the first drive is a first linear motor and/or the second drive is a second linear motor. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TASHIRO US Patent No. 4,734,024 in view of KOBAYASHI EP 601194 (a copy of this foreign reference was placed in the file wrapper on 08/17/2018). 
As to claim 13, TASHIRO discloses the cutting device according to claim 1.
TASHIRO further discloses that two drives must be synchronized to enable the blade to move out of the way before being moved back into place and to cut another piece of dough (see 6:33–48). 
However, TASHIRO fails to disclose the particulars of how this synchronization is performed. 
Therefore, TASHIRO fails to disclose a control being connected to said first drive and said second drive and being designed to calculate drive signals for the same based on a given moving path for the wire or blade. 
KOBAYASHI teaches a control a control (Figure 1, 32) being connected to a first drive (31) being designed to calculate drive signals for the same based on a given moving path for the wire or blade (5:10–34).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of KOBAYASHI with the generic disclosure of controlling/synchronizing TASHIRO's two drives and arrive at a control being connected to said first drive and said second drive and being designed to calculate drive signals for the same based on a given moving path for the wire or blade for the benefit of controlling the timing and, degree, speed, and movement of the blade and the added benefit of enabling the formation of food having a striped pattern (both of which are taught by HOBAYASHI at 5:10–35).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for indicating claim 4 allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at further comprising a third drive coupled to said wire or blade and causing a movement of the wire or blade in a third direction transverse to the first direction and transverse to the second direction.
TASHIRO US Patent No. 4,734,024 discloses the cutting device according to claim 1.
KOBAYASHI EP 601194 (a copy of this foreign reference was placed in the file wrapper on 08/17/2018) only contemplates a cutter with two motors and two degrees of freedom. 
Both of the above references are drawn to moving a blade within two planes by two motors. 
Therefore, both TASHIRO and KOBAYASHI fail to disclose a third drive coupled to said wire or blade and causing a movement of the wire or blade in a third direction transverse to the first direction and transverse to the second direction. 
The following references are relevant to the allowable feature identified above but also fail to remedy the above deficiencies or otherwise make obvious the limitations of claim 4:
US 2488046 (of record)- teaches a cutter (38) which moves along two planes (4:30–5:5);
US 20180153178- teaches a method of cutting dough with a knife that is moved in more than one plane (See Figures 3A-3D);
US 6123972- teaches a method of cutting dough  (see Figures 1-3) which has similar movement to the above references but this one also fails to 
US 4442131- teaches an angle dough cutter with a single rod (8a) configured to move a cutter along a single plane; and
US 5289764- teaches a frame (19) associated with a cutter (38) that is translated back and forth within a single plane.
Therefore, the primary reason for indicating claim 4 allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at further comprising a third drive coupled to said wire or blade and causing a movement of the wire or blade in a third direction transverse to the first direction and transverse to the second direction.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for indicating claim 9 allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a first end of the first rod is pivotably mounted to said frame and a second end of the first rod is pivotably mounted to an eccentric point of a first turnable disc or lever, which is rotatable by the first drive.
TASHIRO US Patent No. 4,734,024 discloses the cutting device according to claim 8. 
TASHIRO further discloses 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First end of rod 27)][AltContent: textbox (Second end of rod 27)]
    PNG
    media_image1.png
    289
    459
    media_image1.png
    Greyscale


However, TASHIRO fails to dislcose wherein a first end of the first rod is pivotably mounted to said frame. 
One of ordinary skill in the art would understand that attempting to modify the above structure to arrive at wherein a first end of the first rod is pivotably mounted to said frame would prevent the above apparatus from cutting. 
Therefore, it would not have been obvious to one of ordinary skill in the art at the time of filing to modify the structure of TASHIRO to arrive at limitations of claim 9. 
The following references are relevant to the allowable feature identified above but also fail to remedy the above deficiencies or otherwise make obvious the limitations of claim 9:
US 2488046 (of record)- teaches a cutter (38) associated with various rods which moves along two planes (4:30–5:5);
US 1151465- illustrates the use of two parallel rods (19) pivotally mounted to a frame (17) and eccentric points (21) of turnable levers (23);
US 1571121- illustrates the use of two parallel rods (23) pivotally mounted to a frame (25) and eccentric points (18) turnable levers (29);
US 0719413- this is an early reference which illustrates the use of a wire (41) coupled to a single motor to slice butter in one direction; and 
US 3530491- illustrates another cutting arrangement with a single drive (26) that is used to open and close (Figure 1 and 2) two blades by use of pivoting rods/frames. 
Therefore, the primary reason for indicating claim 9 allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive a first end of the first rod is pivotably mounted to said frame and a second end of the first rod is pivotably mounted to an eccentric point of a first turnable disc or lever, which is rotatable by the first drive.
Claim 10–12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reason for indicating claims 10–12 as being allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein first ends of the second rods are pivotably mounted to said frame at first connecting points located on the frame at a distance, wherein second ends of the second rods are pivotably mounted to eccentric points of second turnable discs or levers at second connecting points.
TASHIRO US Patent No. 4,734,024 discloses the cutting device according to claim 8. 
TASHIRO further discloses wherein said frame (25) is connected to said second drive (43) by means of four rods (41) each parallel with each other (see reproduction below).

    PNG
    media_image2.png
    171
    512
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    171
    512
    media_image2.png
    Greyscale


However, TASHIRO fails to dislcose wherein first ends of the second rods are pivotably mounted to said frame at first connecting points located on the frame at a distance, wherein second ends of the second rods are pivotably mounted to eccentric points of second turnable discs or levers at second connecting points. 

US 1151465- illustrates the use of two parallel rods (19) pivotally mounted to a frame (17) and eccentric points (21) of turnable levers (23);
US 1571121- illustrates the use of two parallel rods (23) pivotally mounted to a frame (25) and eccentric points (18) turnable levers (29);
US 0719413- this is an early reference which illustrates the use of a wire (41) coupled to a single motor to slice butter in one direction; and 
US 3530491- illustrates another cutting arrangement with a single drive (26) that is used to open and close (Figure 1 and 2) two blades by use of pivoting rods/frames. 
Therefore, the primary reason for indicating claim 10 allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein first ends of the second rods are pivotably mounted to said frame at first connecting points located on the frame at a distance, wherein second ends of the second rods are pivotably mounted to eccentric points of second turnable discs or levers at second connecting points.
Claims 11–12 are allowed for the same reasons via their dependency on claim 10. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3708253- teaches the use of linear motor (80a/b) to independently actuate cutting blades (65a/b);
US 3782876- teaches the use of the linear motor (117) to actuate the blade (105) 
US 4737092- teaches the use of a linear motor (100) configured to actuate a blade (78) along a single plane;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743